Citation Nr: 0320016	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  94-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, with chronic brain syndrome and epileptic seizures.

2.  Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 6, 1945 to 
December 22, 1945, and from March 8, 1946 to April 18, 1946. 

The issue of entitlement to special monthly pension based on 
the need for aid and attendance comes before the Board of 
Veterans' Appeals (Board) on appeal from a  rating decision 
issued in November 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, which 
denied special monthly pension.  The veteran entered notice 
of disagreement with this decision in November 2001.  A 
rating decision in August 2002 granted special monthly 
pension benefits based on the veteran being housebound, but 
continued to deny special monthly pension benefits based on 
the need for regular aid and attendance.  The RO issued a 
statement of the case in December 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which appears 
to have been received in January 2003, thus perfecting an 
appeal as to this issue.  The Board remanded this issue to 
the RO in March 2003 because in December 2002 the veteran 
requested a "Travel Board" hearing.  Upon remand, however, 
the veteran waived the right to a personal hearing, so the 
case was returned to the Board.

The issue of entitlement to service connection for residuals 
of a head injury, with chronic brain syndrome and epileptic 
seizures, is addressed below in the REMAND section of this 
decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's claim of 
entitlement to special monthly pension based on the need for 
aid and attendance has been obtained; in light of the grant 
of special monthly pension based on the need for aid and 
attendance, there is no reasonable possibility that 
additional assistance would further aid in substantiating 
that claim. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether he requires the 
daily assistance of another to perform the activities of 
daily living. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the requirements for special monthly pension based on 
the need for aid and attendance have been met. 
38 U.S.C.A. §§ 1502, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of the benefit sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for special monthly pension based on the need for aid 
and attendance.  See 38 U.S.C.A. § 5103(a) (West 2002).  In 
this veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA special monthly pension benefits.  See 
38 U.S.C.A. § 5103A(a)(1),(2) (West 2002). 

The RO has previously granted the veteran the lesser special 
monthly pension benefit by reason of being housebound.  The 
veteran contends that he is entitled to special monthly 
pension based on need for the regular aid and attendance of 
another.  He contends that he has difficulty dressing, 
bathing and cleaning of his person, meal preparation, and 
personal management.  

A veteran of a period of war who is in need of regular aid 
and attendance of another person is entitled to an increased 
rate of pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351(a)(1).  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The veteran will be considered to be in need of 
regular aid and attendance if he or she: is a patient in a 
nursing home; is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field of 5 degrees or 
less; or establishes a "factual need for aid and 
attendance" of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(c).  

In determining the need for regular aid and attendance, VA 
will consider the following: inability of claimant to dress 
or undress himself (herself) or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (not including adjustment of appliances that normal 
persons would be unable to adjust without aid); an inability 
to feed himself (herself) through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his (her) daily environment.  The veteran being "bedridden" 
will be a proper basis for the determination.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions that a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).

After a review of the evidence of record, the Board finds 
that the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether he is so nearly 
helpless as to require the regular aid and attendance of 
another person to perform the activities of daily living.  
The record reflects that the veteran has a history of 
congestive heart failure, status post myocardial infarction, 
chronic obstructive pulmonary disease, diabetes mellitus, 
degenerative arthritis of multiple joints (left shoulder, 
left knee, both wrists, cervical spine), chronic brain 
syndrome with epilepsy, and depression fractures of the left 
parietal area and right little toe.  The evidence of record 
reflects that, following discharge in June 2002 as an 
inpatient from a VA Medical Center, the veteran was 
discharged home with continuous oxygen and a wheelchair, and 
the veteran was having problems falling due to weight 
bearing.  A June 2002 letter from the VA Medical Center 
reflects the opinion that the veteran needed someone to help 
him with daily dressing, meal preparation, management, and 
personal care.  The evidence shows that the veteran's wife 
has been providing such assistance for him.  With the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the requirements for special monthly pension 
based on the need for aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352.


ORDER

Special monthly pension based on the need for aid and 
attendance is granted.


REMAND

The issue of entitlement to service connection for residuals 
of a head injury, with chronic brain syndrome and epileptic 
seizures, comes before the Board on appeal from a rating 
decision issued in October 1993 by the VA RO in Huntington, 
West Virginia, which found that new and material evidence had 
not been presented to reopen a claim for service connection 
for residuals of a head injury.  A June 1997 Board decision 
found that new and material evidence had been presented, and 
reopened the claim for service connection for residuals of a 
head injury, with chronic brain syndrome and epileptic 
seizures.  In January 1999 the Board remanded this claim to 
the RO for additional development in obtaining VA outpatient 
treatment records. 

The Board issued a decision in May 2000 that found the claim 
for service connection for residuals of head injury to be not 
well grounded.  This Board decision was subsequently vacated 
by a November 2000 order of the United States Court of 
Appeals for Veterans Claims (Court).  The Appellee's Motion 
for Remand and to Stay Further Proceedings supporting the 
Court's order reflects that the May 2000 Board decision was 
vacated and remanded for the Board to provide further 
discussion regarding the well-groundedness of the claim.  The 
Board again remanded this issue to the RO in June 2001 
because of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), which eliminated the requirements 
of a well-grounded claim, and for development pursuant to the 
new statutory duty to assist the veteran with his claim, 
including request for records and a VA examination.  

On November 9, 2000, the VCAA became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence; if 
the case is returned to the Board, the Board will not be able 
to adjudicate the claim prior to the expiration of the one 
year time period.  The veteran may waive the right to notice 
and duty to assist required by the VCAA, although the record 
does not reflect that the veteran has done so. 

Accordingly, this issue is REMANDED for the following:

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to the issue of 
entitlement to service connection for 
residuals of a head injury with chronic 
brain syndrome and epileptic seizures.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what 
evidence is required to substantiate his 
claim for service connection for 
residuals of a head injury with chronic 
brain syndrome and epileptic seizures, 
what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).   

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
head injury with chronic brain syndrome 
and epileptic seizures.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case that addresses any additional 
evidence added to the record since the 
most recent supplemental statement of the 
case and should be given the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



